NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10129

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00336-JAD-CWH-1
 v.

HARRISON JOHNSON,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Harrison Johnson appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the district court abused its discretion by: (1) treating

U.S.S.G. § 1B1.13 as binding; (2) concluding, contrary to the parties’ agreement,

that he had not shown extraordinary and compelling reasons for compassionate

release; and (3) failing to consider the mitigating factors under 18 U.S.C. § 3553(a)

and adequately explain its reasons for denying relief. We need not resolve

Johnson’s arguments regarding § 1B1.13 because the district court made clear that,

even if Johnson had established that his medical conditions were extraordinary and

compelling under § 1B1.13, it would deny relief under § 3553(a). See United

States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (district court may deny

compassionate release based on the § 3553(a) factors alone).

      Contrary to Johnson’s contention, the district court did not abuse its

discretion in denying relief under § 3553(a). The court specifically acknowledged

Johnson’s rehabilitative efforts, accumulation of good time credits, and family

support, but reasonably concluded that those factors were outweighed by the

seriousness of Johnson’s offense, his criminal history, and his prison disciplinary

violations. Moreover, the court adequately explained its reasons for denying relief.

See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965, 1967 (2018); see also

United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008) (district court need

not explicitly reference each of defendant’s mitigating arguments).

      AFFIRMED.


                                          2                                     21-10129